Case 4:18-cv-00442-ALM-CMC Document 124-3 Filed 03/30/20 Page 1 of 8 PageID #: 6110




                           EXHIBIT B
Case 4:18-cv-00442-ALM-CMC Document 124-3 Filed 03/30/20 Page 2 of 8 PageID #: 6111
Case 4:18-cv-00442-ALM-CMC Document 124-3 Filed 03/30/20 Page 3 of 8 PageID #: 6112
Case 4:18-cv-00442-ALM-CMC Document 124-3 Filed 03/30/20 Page 4 of 8 PageID #: 6113




    From: Amy Suhr <amy@chapwoodinvestments.com>
    Subject: Re: Things have finally settled down here ...
    Date: August 16, 2017 at 1:52:24 PM MDT
    To: Kim Sams <kim@chapwoodinvestments.com>, Sally Davis <sallyhi-d@comcast.net>
    Cc: Brittney Harrison <brittney@chapwoodinvestments.com>

    Hi Sally,

    Please see the attached form that Schwab needs signed for us to move the accounts. We do need to
    do a separate form for each account and I will add the account numbers. Print, sign and return page
    4 to me. Please let me know if you have any questions.

    Thank you,


    Amy Suhr

    Chief Compliance Officer
    Chief Operations Officer

    Chapwood Investments, LLC
    15455 N. Dallas Pkwy., Suite 1200
    Addison, TX 75001
    amy@chapwoodinvestments.com
    972-865-2226 - Direct
    972-386-9285 – Fax

    Chapwood Investments is a Federally Registered Investment Advisory Firm.

    This transmission may contain information that is privileged, confidential, legally privileged, and/or
    exempt from disclosure under applicable law. If you are not the intended recipient, you are hereby
    notified that any disclosure, copying, distribution, or use of the information contained herein
    (including any reliance thereon) is STRICTLY PROHIBITED. If you received this transmission in error,
    please immediately contact the sender and destroy the material in its entirety, whether in electronic
    or hard copy format. This communication/material serves to provide general information and does
    not constitute investment advice or an endorsement with respect to any investment strategy or
    vehicle, and is not intended to be legal or tax advice for any particular person. It is not intended to
    be an offer or solicitation for the purchase or sale of any financial instrument, fund (offered only by
    memorandum) or product and is not an official transaction confirmation or account statement. The
    information contained herein is not complete, does not contain certain material information about
    any particular investment or Fund, including important disclosures and risk factors associated with a
    particular investment or Fund, does not take into account the particular investment objectives or


                                              EXHIBIT A
Case 4:18-cv-00442-ALM-CMC Document 124-3 Filed 03/30/20 Page 5 of 8 PageID #: 6114


    financial circumstances of any specific person who may view it and is subject to change without
    notice. Before making an investment, prospective investors are advised to thoroughly and carefully
    review each investment, including Fund Memorandum, with their financial, legal and tax advisors to
    determine whether an investment is suitable for them. All market prices, data and other information
    are not warranted as to completeness or accuracy and are subject to change without notice. Any
    comments or statements made herein do not necessarily reflect those of Chapwood Capital
    Investment Management, LLC. E-mail sent through the Internet is not secure. Please, DO NOT
    transmit orders, instructions (e.g. fund transfers, stop payment, etc.) or identifying information (e.g.
    SS#, passwords, etc.) regarding your account(s) by voice mail, email, text message, instant
    messaging or facsimile. Chapwood Capital Investment Management, LLC cannot be held responsible
    for carrying out such orders and/or instructions. To be removed from our mailing list, reply to this
    email and add the word "REMOVE" in the Subject line.

    This video provided herein is for information and entertainment purposes only and should not be
    considered an individual recommendation or personalized investment advice. All investment
    strategies have the potential for profit or loss. Examples used are hypothetical and provided for
    illustrative purposes only. No client or prospective client should assume that any information
    presented and/or made available serves as receipt of, or a substitute for, personalized individual
    advice from the advisor or any financial professional.



    On 8/16/17, 1:38 PM, "Kim Sams" <kim@chapwoodinvestments.com> wrote:

     We will get the forms prepared and will emailed to you today.

     Thank you again.

     Kim

     -----Original Message-----
     From: Sally Davis [mailto:sallyhi-d@comcast.net]
     Sent: Wednesday, August 16, 2017 1:02 PM
     To: Kim Sams <kim@chapwoodinvestments.com>
     Subject: Re: Things have finally settled down here ...

     Kim,
     I called Schwabb and they tell me this has to originate with you, with me signing paperwork that
    you send me.
     I’m sorry to have to do all this again. If we can do this electronically, that’s great with me.
     Thanks,
     Sally


                           On Aug 16, 2017, at 9:57 AM, Kim Sams
                           <kim@chapwoodinvestments.com> wrote:
Case 4:18-cv-00442-ALM-CMC Document 124-3 Filed 03/30/20 Page 6 of 8 PageID #: 6115


                     Thank you for circling back. Yes, you have my word. It
                     will be just me and my support Amy and Brittney.

                     I didn't want to bother you with everything you had
                     going on. Thank you for reconsidering and this means
                     more to me than you know.

                     Thank you.

                     Kim

                     -----Original Message-----
                     From: Sally Davis [mailto:sallyhi-d@comcast.net]
                     Sent: Wednesday, August 16, 2017 10:43 AM
                     To: Kim Sams <kim@chapwoodinvestments.com>
                     Subject: Things have finally settled down here ...

                     and I want to check in with you before I move my
                     account back to Chapwood. You will be responsible for
                     my account, not Ed? If so, I will move everything back.

                     Thank you, Kim.

                     All the best,
                     Sally
Case 4:18-cv-00442-ALM-CMC Document 124-3 Filed 03/30/20 Page 7 of 8 PageID #: 6116




                                      EXHIBIT B
Case 4:18-cv-00442-ALM-CMC Document 124-3 Filed 03/30/20 Page 8 of 8 PageID #: 6117
